DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/1/2021 and 7/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1-2, 6-8, 12-14 and 17 are objected to because of the following informalities:  
Claim 1 recites the limitation “a support layer coupled to the coupled to the covering” in the last line of the claim, which appears to be a grammatical/typographical error, and thus the Examiner suggests amending the limitation to “a support layer 
Claim 2 recites the limitation “the connection portion” in line 3 of the claim, which the Examiners suggests amending to “the conductive connection portion”, since it appears that the claimed element was originally introduced using that same/identical language. 
Claim 6 recites the limitation “the the electronic circuit” in line 3 of the claim, which the Examiners suggests amending to “ASIC electronic circuit”, since it appears that the claimed element was originally introduced using that same/identical language and to correct a typographical/grammatical error.
Claim 7 recites the limitation “MEMS” in line 9 of the claim, which the Examiners suggests amending to “MEMS structure”, since it appears that the claimed element was originally introduced using that same/identical language. 
Claim 7 recites the limitation “the supporting layer” in line 12 of the claim, which the Examiners suggests amending to “the support layer”, since it appears that the claimed element was originally introduced using that same/identical language. 
Claim 8 recites the limitation “the connection portion” in line 3 of the claim, which the Examiners suggests amending to “the conductive connection portion”, since it appears that the claimed element was originally introduced using that same/identical language. 
Claim 12 recites the limitation “the supporting layer” in line 2 of the claim, which the Examiners suggests amending to “the support layer”, since it appears that the claimed element was originally introduced using that same/identical language. 
Claim 13 recites the limitation “the anchorage elements” in line 2 of the claim, which the Examiners suggests amending to “the plurality of anchorage elements”, since it appears that the claimed element was originally introduced using that same/identical language. 
Claim 14 recites the limitation “MEMS” in line 6 of the claim, which the Examiners suggests amending to “MEMS structure”, since it appears that the claimed element was originally introduced using that same/identical language. 
Claim 17 recites the limitation “the substarte” in the line 3 of the claim, which appears to be a grammatical/typographical error, and thus the Examiner suggests amending the limitation to “a substrate”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the device" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the molding compound" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the interconnection structure” (singular form) in line 1 of the claim, which is unclear and indefinite given claim 7, which claim 8 depends from, previously introduces “interconnection structures” (plural form) and thereby it is unclear which specific singular interconnection structure element is being referenced in the limitation in line 1 of claim 8. 
Note the dependent claims 8-13 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2014/0332909 A1, hereinafter “Li”).
Regarding independent claim 1, Figure 1 of Li discloses an integrated inertial sensor, comprising: 
a substrate 11 (“first substrate... silicon”- ¶0052) including semiconductor material (¶0052); 
a microelectromechanical system (MEMS) structure 15 (“MEMS component layer”- ¶0052) at a first surface of the substrate 11, the MEMS structure 15 including a suspended inertial mass 152 (“movable sensitive portion”- ¶0053); 
an application-specific integrated circuit (ASIC) electronic circuit 3 (“electrical connection layer... application-specific integrated circuit (ASIC)”- ¶0051) electrically coupled to the MEMS structure 15 (¶¶0053-0054), at a second surface of the substrate 11, and opposite to the first surface in a direction transverse to respective planes of extension of the first surface and the second surface; 
electrically conductive interconnection structures 18/19 (collectively 18 “electrical connection portion” and 19 “isolation portion”- ¶0054) extending through the substrate 11 and having a first end at the first surface and a second end at the second surface, the interconnection structures 18/19 electrically coupling the MEMS structure 15 to the ASIC electronic circuit 13 (¶¶0053-0054); 
a covering 2 (“second chip”- ¶0052) coupled to the MEMS structure 15; and 
a support layer 12 (“oxide layer”- ¶0052) coupled to the coupled to the covering 2.
Regarding claim 2, Figure 1 of Li discloses wherein each interconnection structure 18/19 includes a conductive connection portion 18 surrounded by an insulation structure 19 that electrically insulates the connection portion 18 from the substrate 11 (¶0054).
Regarding claim 4, Figure 1 of Li discloses wherein the ASIC electronic circuit 3 includes at least one conductive element 3 and the MEMS structure 15 includes at least one element 153 (“fixing portion”- ¶0053), the device further comprising: 
a first conductive path between the second end of at least one of the interconnection structures 18/19 and the at least one conductive element of the ASIC 3 electronic circuit 3 (¶¶0053-0054); and 
a second conductive path between the first end of at least one of the interconnection structures 18/19 and the at least one element 152 of the MEMS structure 15 (¶¶0053-0054).
Regarding independent claim 14, Figure 1 of Li discloses an integrated inertial sensor, comprising: 
a substrate 11 (“first substrate... silicon”- ¶0052) having a first surface, a second surface opposite to the first surface, and a first sidewall (i.e., right sidewall of 11) transverse to the first and second surfaces; 
a microelectromechanical system (MEMS) structure 15 (“MEMS component layer”- ¶0052) on the first surface of the substrate 11, the MEMS structure 15 having a second sidewall (i.e., right sidewall of 15) transverse to the first and second surfaces and the second sidewall being substantially flush with the first sidewall, the MEMS 15 having a suspended inertial mass 152 (“movable sensitive portion”- ¶0053); 
an application-specific integrated circuit (ASIC) 3 (“electrical connection layer... application-specific integrated circuit (ASIC)”- ¶0051, including element 304) electrically coupled to the MEMS structure 15 (¶¶0053-0054) and on the second surface of the substrate 11, the ASIC 3 having a third sidewall (i.e., right sidewall of 3) transverse to the first and second surfaces and the third sidewall being substantially flush with the first sidewall; and 
an anchorage element 12/14 (collectively 12 “oxide layer” and 14 “sacrifice layer”- ¶0052, which are physically attached and thereby anchored to MEMS 15 and substrate 11) extending from the MEMS structure 15 to the first surface of the substrate 11, the anchorage element 12/14 coupling the MEMS structure 15 to the substrate 11, the anchorage element 12/14 having a fourth sidewall (i.e., right sidewall of 12/14) substantially flush with the first sidewall.
Regarding claim 15, Figure 1 of Li discloses the integrated inertial sensor further comprising a covering 2 (“second chip”- ¶0051) coupled to the MEMS structure 15 and spaced apart from the first surface of the substrate 11 by the MEMS structure 15.
Regarding claim 16, Figure 1 of Li discloses the integrated inertial sensor further comprising a supporting layer 16/17 (collectively 16 “bonding point” and 17 “packaged ring”- ¶0052) coupled to the covering 2.
Regarding claim 17, Figure 1 of Li discloses wherein: 
the supporting layer 16/17 includes a first contact pad 16; and 
the ASIC 3 includes a second contact pad 304 (“second metal layer”- ¶0082; see Fig. 17 for notation) facing away from the substrate 11.
Regarding claim 20, Figure 1 of Li discloses wherein the MEMS structure 15 further including a plurality of through openings 151 (“narrow groove”- ¶0053) extending through the MEMS structure 15 adjacent to the suspended inertial mass 152.
Allowable Subject Matter
Claims 3, 5-6 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome any objected subject matter and in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record including Li, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the insulation structure has a ring conformation and includes a conductive core and an insulating coating that encloses the conductive core and electrically insulates the conductive core from the conductive connection portion, the conductive core and insulating coating together forming an insulation capacitor that electrically insulates the conductive connection portion from the substrate”.
Regarding claim 5 (which claim 6 depends from), the prior art of record including Li, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the ASIC electronic circuit includes a transistor that includes conductive regions extending into the substrate from the second surface of the substrate, a gate insulation layer that extends on the second surface of the substrate, and a conductive gate that extends on the gate insulation layer”.
Regarding claim 18 (which claim 19 depends from), the prior art of record including Li, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he integrated inertial sensor of claim... further comprising a bonding wire coupling the first contact pad to the second contact pad”.
Claims 7-13 would be allowable if rewritten or amended to overcome any objected subject matter and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 7, Figure 1 of Li discloses an integrated inertial sensor, comprising: 
a substrate 11 (“first substrate... silicon”- ¶0052) having a first surface and a second surface opposite to the first surface; 
a microelectromechanical system (MEMS) structure 15 (“MEMS component layer”- ¶0052) on the first surface of the substrate 11, the MEMS structure 15 having a suspended inertial mass 152 (“movable sensitive portion”- ¶0053); 
an application-specific integrated circuit (ASIC) 3 (“electrical connection layer... application-specific integrated circuit (ASIC)”- ¶0051) electrically coupled to the MEMS structure 15 (¶¶0053-0054) and on the second surface of the substrate 11; 
a first contact pad 304 (“second metal layer”- ¶0082; see Fig. 17 for notation) on the ASIC 3 being in electrical communication with the ASIC 3; 
electrically conductive interconnection structures 18/19 (collectively 18 “electrical connection portion” and 19 “isolation portion”- ¶0054) extending from the first surface to the second surface through the substrate 11 electrically coupling the MEMS 15 to the ASIC 3 (¶¶0053-0054); 
a covering 2 (“second chip”- ¶0052) coupled to the MEMS structure 15; 
a support layer 12 (“oxide layer”- ¶0052) coupled to the covering 2; and
a second contact pad 16 (“bonding point”- ¶0052) on the supporting layer 12. 
Li does not expressly disclose the integrated inertial sensor further comprising a bonding wire extending through the molding compound layer and electrically coupling the first contact pad to the second contact pad.
Thus, regarding independent claim 7 (which claims 8-13 depend from), the prior art of record including Li, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a bonding wire extending through the molding compound layer and electrically coupling the first contact pad to the second contact pad”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Classen (US 2017/0081180 A1), which discloses an integrated inertial sensor comprising a microelectromechanical system (MEMS) structure electrically coupled to an application-specific integrated circuit (ASIC).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895